

113 S1805 IS: Organ Mountains—Desert Peaks Conservation Act
U.S. Senate
2013-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1805IN THE SENATE OF THE UNITED STATESDecember 12 (legislative day, December 11), 2013Mr. Udall of New Mexico (for himself and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo designate the Organ Mountains and other public land as components of the National Wilderness Preservation System in the State of New Mexico, to establish the Organ Mountains—Desert Peaks National Monument, and for other purposes.1.Short titleThis Act may be cited as the
		  Organ Mountains—Desert Peaks Conservation Act.2.DefinitionsIn this Act:(1)Management planThe term management plan means the management plan for the Monument developed under section 4(d).(2)MonumentThe term Monument means  the Organ Mountains—Desert Peaks National Monument established by section 4(a).(3)Public Land OrderThe term Public Land Order means the Public Land Order 833, dated May 21, 1952 (17 Fed. Reg. 4822).(4)SecretaryThe term Secretary means the Secretary of the Interior.(5)StateThe term State means the State of New Mexico.3.Designation of wilderness areas(a)In generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness and as components of the National Wilderness Preservation System:(1)Aden lava flow wildernessCertain land administered by the Bureau of Land Management in Doña Ana County comprising approximately 27,673 acres, as generally depicted on the map entitled Potrillo Mountains Complex and dated December 10, 2013, which shall be known as the Aden Lava Flow Wilderness.(2)Broad canyon wildernessCertain land administered by the Bureau of Land Management in Doña Ana County comprising approximately 13,902 acres, as generally depicted on the map entitled Desert Peaks Wilderness and dated December 10, 2013, which shall be known as the Broad Canyon Wilderness.(3)Cinder cone wildernessCertain land administered by the Bureau of Land Management in Doña Ana County comprising approximately 16,935 acres, as generally depicted on the map entitled Potrillo Mountains Complex and dated December 10, 2013, which shall be known as the Cinder Cone Wilderness.(4)Organ mountains wildernessCertain land administered by the Bureau of Land Management in Doña Ana County comprising approximately 19,197 acres, as generally depicted on the map entitled Organ Mountains Area and dated December 10, 2013, which shall be known as the Organ Mountains Wilderness, the boundary of which shall be offset 400 feet from the centerline of Dripping Springs Road in T. 23 S., R. 04 E., sec. 7, New Mexico Principal Meridian.(5)Potrillo mountains wildernessCertain land administered by the Bureau of Land Management in Doña Ana and Luna counties comprising approximately 125,854 acres, as generally depicted on the map entitled Potrillo Mountains Complex and dated December 10, 2013, which shall be known as the Potrillo Mountains Wilderness.(6)Robledo mountains wildernessCertain land administered by the Bureau of Land Management in Doña Ana County comprising approximately 16,776 acres, as generally depicted on the map entitled Desert Peaks Complex and dated December 10, 2013, which shall be known as the Robledo Mountains Wilderness.(7)Sierra de las uvas wildernessCertain land administered by the Bureau of Land Management in Doña Ana County comprising approximately 11,114 acres, as generally depicted on the map entitled Desert Peaks Complex and dated December 10, 2013, which shall be known as the Sierra de las Uvas Wilderness.(8)Whitethorn wildernessCertain land administered by the Bureau of Land Management in Doña Ana and Luna counties comprising approximately 9,616 acres, as generally depicted on the map entitled Potrillo Mountains Complex and dated December 10, 2013, which shall be known as the Whitethorn Wilderness.(b)ManagementSubject to valid existing rights, the wilderness areas designated by subsection (a) shall be administered by the Secretary in accordance with this Act and the Wilderness Act (16 U.S.C. 1131 et seq.) except that—(1)any reference in the Wilderness Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act; and(2)any reference in the Wilderness Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary of the Interior.(c)Incorporation of acquired land and interests in landAny land or interest in land that is within the boundary of a wilderness area designated by subsection (a) that is acquired by the United States shall—(1)become part of the wilderness area within the boundaries of which the land is located; and(2)be managed in accordance with—(A)the Wilderness Act (16 U.S.C. 1131 et seq.);(B)this Act; and(C)any other applicable laws.(d)GrazingGrazing of livestock in the wilderness areas designated by subsection (a), where established before the date of enactment of this Act, shall be administered in accordance with—(1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and(2)the guidelines set forth in Appendix A of the Report of the Committee on Interior and Insular Affairs to accompany H.R. 2570 of the 101st Congress (H. Rept. 101–405).(e)Military overflightsNothing in this section restricts or precludes—(1)low-level overflights of military aircraft over the wilderness areas designated by subsection (a), including military overflights that can be seen or heard within the wilderness areas;(2)the designation of new units of special airspace over the wilderness areas designated by this Act; or(3)the use or establishment of military flight training routes over wilderness areas designated by this Act.(f)Buffer zones(1)In generalNothing in this section creates a protective perimeter or buffer zone around any wilderness area designated by subsection (a).(2)Activities outside wilderness areasThe fact that an activity or use on land outside any wilderness area designated by subsection (a) can be seen or heard within the wilderness area shall not preclude the activity or use outside the boundary of the wilderness area.(g)ParaglidingThe use of paragliding within areas of the Potrillo Mountains Wilderness designated by subsection (a)(5) in which the use has been established before the date of enactment of this Act, shall be allowed to continue in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), subject to any terms and conditions that the Secretary determines to be necessary.(h)Potential wilderness area(1)Robledo mountains potential wilderness area(A)In generalCertain land administered by the Bureau of Land Management, comprising approximately 100 acres as generally depicted as Potential Wilderness on the map entitled Desert Peaks Complex and dated December 10, 2013, is designated as a potential wilderness area.(B)UsesThe Secretary shall permit only such uses on the land described in subparagraph (A) that were permitted on the date of enactment of this Act.(C)Designation as wilderness(i)In generalOn the date on which the Secretary publishes in the Federal Register the notice described in clause (ii), the potential wilderness area designated under subparagraph (A) shall be—(I)designated as wilderness and as a component of the National Wilderness Preservation System; and(II)incorporated into the Robledo Mountains Wilderness designated by subsection (a)(6).(ii)NoticeThe notice referred to in clause (i) is notice that—(I)the communications site within the potential wilderness area designated under subparagraph (A) is no longer used;(II)the associated right-of-way is relinquished or not renewed; and(III)the conditions in the potential wilderness area designated by subparagraph (A) are compatible with the Wilderness Act (16 U.S.C. 1131 et seq.).(i)Release of wilderness study areasCongress finds that, for purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the public land in Doña Ana County administered by the Bureau of Land Management not designated as wilderness by subsection (a)—(1)has been adequately studied for wilderness designation;(2)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and(3)shall be managed in accordance with—(A)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);(B)this Act; and(C)any other applicable laws.4.Establishment of national monument(a)EstablishmentThere is established as a National Monument in the State certain land administered by the Bureau of Land Management in Doña Ana County comprising approximately 498,815 acres, as generally depicted on the maps entitled Organ Mountains Area, Potrillo Mountains Complex, and Desert Peaks Complex and dated December 10, 2013, to be known as the Organ Mountains–Desert Peaks National Monument.(b)PurposeThe purpose of the Monument is to conserve, protect, and enhance for the benefit and enjoyment of present and future generations the cultural, archaeological, historical, natural, wildlife, geological, ecological, watershed, educational, scenic, and recreational resources and values of the Monument.(c)Management(1)In generalThe Secretary (acting through the Director of the Bureau of Land Management) shall manage the Monument—(A)in a manner that conserves, protects, and enhances the resources of the Monument; and(B)in accordance with—(i)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);(ii)this Act; and(iii)any other applicable laws.(2)Uses(A)In generalThe Secretary shall allow only such uses of the Monument that the Secretary determines would further the purpose described in subsection (b).(B)Use of motorized vehicles(i)In generalExcept as needed for administrative purposes or to respond to an emergency, the use of motorized vehicles in the Monument shall be permitted only on roads designated for use by motorized vehicles in the management plan.(ii)New roadsNo additional road shall be built within the Monument after the date of enactment of this Act unless the road is necessary for public safety or natural resource protection.(C)GrazingThe Secretary shall permit grazing within the Monument, where established before the date of enactment of this Act—(i)subject to all applicable laws (including regulations) and Executive orders; and(ii)consistent with the purpose described in subsection (b).(D)Utility right-of-way upgradesNothing in this section precludes the Secretary from renewing or authorizing the upgrading (including widening) of a utility right-of-way in existence as of the date of enactment of this Act through the Monument in a manner that minimizes harm to the purpose of the Monument described in subsection (b)—(i)in accordance with—(I)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and(II)any other applicable law; and(ii)subject to such terms and conditions as the Secretary determines to be appropriate.(E)Right-of-waySubject to applicable law, the Secretary may issue rights-of-way for watershed restoration projects and small-scale flood prevention projects within the boundary of the Monument if the right-of-way is consistent with the purpose of the Monument described in subsection (b).(d)Management plan(1)In generalNot later than 3 years after the date of enactment of this Act, the Secretary shall develop a management plan for the Monument.(2)ConsultationThe management plan shall be developed in consultation with—(A)interested Federal agencies;(B)State, tribal, and local governments; and(C)the public.(3)ConsiderationsIn preparing and implementing the management plan, the Secretary shall—(A)consider the recommendations of Indian tribes and pueblos on methods for providing access to, and protection for, traditional cultural and religious sites in the Monument; and(B)include a watershed health assessment to identify opportunities for watershed restoration.(e)Incorporation of acquired land and interests in land(1)In generalAny land or interest in land that is within the boundary of the Monument designated by subsection (a) or within the State trust land described in paragraph (2) that is acquired by the United States shall—(A)become part of the Monument; and(B)be managed in accordance with—(i)this Act; and(ii)any other applicable laws.(2)Description of State trust landThe State trust land referred to in paragraph (1) is the State trust land in T. 22  S., R 01 W., New Mexico Principal Meridian and T. 22 S., R. 02 W., New Mexico Principal Meridian.(f)Transfer of administrative jurisdictionOn the date of enactment of this Act, administrative jurisdiction over the approximately 2,050 acres of land generally depicted as Parcel D on the map entitled Organ Mountains Area and dated December 10, 2013, shall—(1)be transferred from the Secretary of Defense to the Secretary;(2)become part of the Monument;      and(3)be managed in accordance with—(A)this Act; and(B)any other applicable laws.5.General provisions(a)Maps and legal descriptions(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file maps and legal descriptions of the Monument and the wilderness areas designated by this Act with—(A)the Committee on Energy and Natural Resources of the Senate; and(B)the Committee on Natural Resources of the House of Representatives.(2)Force of lawThe maps and legal descriptions filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct errors in the maps and legal descriptions.(3)Public availabilityThe maps and legal descriptions filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.(b)National landscape conservation systemThe Monument and the wilderness areas designated by this Act shall be administered as components of the National Landscape Conservation System.(c)Fish and wildlifeNothing in this Act affects the jurisdiction of the State with respect to fish and wildlife located on public land in the State, except that the Secretary, after consultation with the New Mexico Department of Game and Fish, may designate zones where, and establish periods during which, no hunting or fishing shall be permitted for reasons of public safety, administration, or compliance with applicable law.(d)Withdrawals(1)In generalSubject to valid existing rights, the Federal land within the Monument, the wilderness areas designated by this Act, and any land or interest in land that is acquired by the United States in the Monument or wilderness areas after the date of enactment of this Act is withdrawn from—(A)entry, appropriation, or disposal under the public land laws;(B)location, entry, and patent under the mining laws; and(C)operation of the mineral leasing, mineral materials, and geothermal leasing laws.(2)Parcel AThe approximately 1,300 acres of land generally depicted as Parcel A on the map entitled Organ Mountains Area and dated December 10, 2013, is withdrawn in accordance with paragraph (1), except that the land is not withdrawn from disposal under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.).(3)Parcel BThe approximately 6,500 acres of land generally depicted as Parcel B on the map entitled Organ Mountains Area and dated December 10, 2013, is withdrawn in accordance with paragraph (1), except that the land is not withdrawn for purposes of the issuance of oil and gas pipeline rights-of-way.(e)Climatologic data collectionSubject to such terms and conditions as the Secretary may prescribe, nothing in this Act precludes the installation and maintenance of hydrologic, meteorologic, or climatologic collection devices in the Monument or wilderness areas designated by section 3(a) if the facilities and access to the facilities are essential to flood warning, flood control, or water reservoir operation activities.6.Border security(a)In generalNothing in this Act—(1)prevents the Secretary of Homeland Security from undertaking law enforcement and border security activities, in accordance with section 4(c) of the Wilderness Act (16 U.S.C. 1133(c)), within the areas designated as wilderness by this Act, including the ability to use motorized access within a wilderness area while in pursuit of a suspect;(2)affects the 2006 Memorandum of Understanding among the Department of Homeland Security, the Department of the Interior, and the Department of Agriculture regarding cooperative national security and counterterrorism efforts on Federal land along the borders of the United States; or(3)prevents the Secretary of Homeland Security from conducting any low-level overflights over the wilderness areas designated by this Act that may be necessary for law enforcement and border security purposes.(b)Withdrawal and administration of certain area(1)WithdrawalThe area identified as Parcel E on the map entitled Potrillo Mountains Complex and dated December 10, 2013, is withdrawn in accordance with section 5(d)(1).(2)AdministrationExcept as provided in paragraphs (3) and (4), the Secretary shall administer the area described in paragraph (1) in a manner that, to the maximum extent practicable, protects the wilderness character of the area.(3)Use of motor vehiclesThe use of motor vehicles, motorized equipment, and mechanical transport shall be prohibited in the area described in paragraph (1) except as necessary for—(A)the administration of the area (including the conduct of law enforcement and border security activities in the area); or(B)grazing uses by authorized permittees.(4)Effect of subsectionNothing in this subsection precludes the Secretary from allowing within the area described in paragraph (1) the installation and maintenance of communication or surveillance infrastructure necessary for law enforcement or border security activities.(c)Restricted routeThe route excluded from the Potrillo Mountains Wilderness identified as Restricted—Administrative Access on the map entitled Potrillo Mountains Complex and dated December 10, 2013, shall be—(1)closed to public access; but(2)available for administrative and law enforcement uses, including border security activities.7.Prehistoric trackways national monument boundary adjustmentSection 2103 of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 431 note; Public Law 111–11; 123 Stat. 1097) is amended by striking subsection (b) and inserting the following:(b)Description of landThe Monument shall consist of approximately 5,750 acres of public land in Doña Ana County, New Mexico, as generally depicted on the map entitled Desert Peaks Complex and dated December 10, 2013..8.Reservation of land for military purposes(a)ReservationThe approximately 5,100 acres of land generally depicted as Parcel C on the map entitled Organ Mountains Area and dated December 10, 2013, is reserved for use by the Secretary of the Army for military purposes, in accordance with the Public Land Order.(b)WithdrawalSubject to valid existing rights, the land described in subsection (a) is withdrawn from—(1)entry, appropriation, or disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)operation of the mineral leasing, mineral materials, and geothermal leasing laws.(c)Modification of Public Land OrderThe Public Land Order is modified to exclude the  land described in section 4(f).(d)Publication in Federal RegisterAs soon as practicable after the date of enactment of this Act, the Secretary shall publish in the Federal Register—(1)a legal description of the land described in section 4(f);(2)a legal description of the land described in subsection (a);(3)a description of the withdrawal of land under subsection (b); and(4)a description of the modifications to  the Public Land Order under subsection (c).(e)Reimbursement of costsThe Secretary of the Army shall reimburse the Secretary for any costs incurred by the Secretary in carrying out this section.9.Land exchanges(a)In generalSubject to subsections (c) through (f), the Secretary shall attempt to enter into an agreement to initiate an exchange under section 2201.1 of title 43, Code of Federal Regulations (or successor regulations), with the Commissioner of Public Lands of New Mexico, by the date that is 18 months after the date of enactment of this Act, to provide for a conveyance to the State of  all right, title, and interest of the United States in and to Bureau of Land Management land in the State identified under subsection (b) in exchange for the conveyance by the State to the Secretary of all right, title, and interest of the State in and to parcels of State trust land within the boundary of the Monument identified under that subsection or described in section 4(e)(2).(b)Identification of land for exchangeThe Secretary and the Commissioner of Public Lands of New Mexico shall jointly identify the Bureau of Land Management land and  State trust and eligible for exchange under this section, the exact acreage and legal description of which shall be determined by surveys approved by the Secretary and the New Mexico State Land Office.(c)Applicable lawA land exchange under subsection (a) shall be carried out in accordance with section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716).(d)ConditionsA land exchange under subsection (a) shall be subject to—(1)valid existing rights; and(2)such terms as the Secretary and the State shall establish.(e)Valuation, appraisals, and equalization(1)In generalThe value of the Bureau of Land Management land and the State trust land to be conveyed in a land exchange under this subsection—(A)shall be equal, as determined by appraisals conducted in accordance with paragraph (2); or(B)if not equal, shall be equalized in accordance with paragraph (3).(2)Appraisals(A)In generalThe Bureau of Land Management land and State trust land to be exchanged under this section shall be appraised by an independent, qualified appraiser that is agreed to by the Secretary and the State.(B)RequirementsAn appraisal under subparagraph (A) shall be conducted in accordance with—(i)the Uniform Appraisal Standards for Federal Land Acquisitions; and(ii)the Uniform Standards of Professional Appraisal Practice.(3)Equalization(A)In generalIf the value of the Bureau of Land Management land and the State trust land to be conveyed in a land exchange under this section is not equal, the value may be equalized by—(i)making a cash equalization payment to the Secretary or to the State, as appropriate, in accordance with section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)); or(ii)reducing the acreage of the Bureau of Land Management land or State trust land to be exchanged, as appropriate.(B)Cash equalization paymentsAny cash equalization payments received by the Secretary under subparagraph (A)(i) shall be—(i)deposited in the Federal Land Disposal Account established by section 206(a) of the Federal Land Transaction Facilitation Act (43 U.S.C. 2305(a)); and(ii)used in accordance with that Act.(f)LimitationNo exchange of land shall be conducted under this section unless mutually agreed to by the Secretary and the State.10.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act.